Rehearing en banc granted, August 3, 2005




                            PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


STAN LABER,                              
                  Plaintiff-Appellant,
                 v.
                                                   No. 04-2132
FRANCIS J. HARVEY, Secretary of the
Army,
               Defendant-Appellee.
                                         
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
                  Gerald Bruce Lee, District Judge.
                         (CA-03-732-1-A)

                      Argued: October 27, 2005

                      Decided: February 16, 2006

  Before WILKINS, Chief Judge, and WIDENER, WILKINSON,
    NIEMEYER, LUTTIG, WILLIAMS, MICHAEL, MOTZ,
    TRAXLER, KING, GREGORY, SHEDD, and DUNCAN,
                       Circuit Judges.



Reversed in part, vacated and remanded in part, and affirmed in part
by published opinion. Judge Williams wrote the opinion, in which
Chief Judge Wilkins, Judge Wilkinson, Judge Luttig, Judge Michael,
Judge Motz, Judge Traxler, Judge King, Judge Gregory, Judge Shedd,
and Judge Duncan joined. Judge Wilkinson wrote a separate concur-
ring opinion. Judge Widener wrote a separate opinion concurring in
part and dissenting in part. Judge Niemeyer wrote a separate opinion
concurring in part and dissenting in part.
2                           LABER v. HARVEY
                               COUNSEL

ARGUED: Jeffrey Howard Greger, Fairfax, Virginia, for Appellant.
Charles Wylie Scarborough, UNITED STATES DEPARTMENT OF
JUSTICE, Civil Division, Appellate Section, Washington, D.C., for
Appellee. ON BRIEF: Paul J. McNulty, United States Attorney,
Kevin J. Mikolashek, Special Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Vir-
ginia; Captain Steven Michael Ranieri, UNITED STATES ARMY
LEGAL SERVICES AGENCY, Arlington, Virginia, for Appellee.


                                OPINION

WILLIAMS, Circuit Judge:

   Stan Laber, a civilian employee of the Army, complained to the
Equal Employment Opportunity Commission’s Office of Federal
Operations (OFO) that on two occasions the Army did not give him
a job promotion for reasons that violated Title VII of the Civil Rights
Act of 1964, as amended, 42 U.S.C.A. § 2000e-16 (West Supp. 2005)
(Title VII) and the Age Discrimination in Employment Act of 1967,
as amended, 29 U.S.C.A. § 633a (West Supp. 2005) (ADEA). In par-
ticular, Laber asserted that the Army once failed to promote him
because of religious discrimination and later failed to promote him
because of age discrimination and in retaliation for his prior Equal
Employment Opportunity (EEO) filings. The OFO found that the
Army had discriminated against Laber on the basis of religion and
awarded him certain relief, although it did not award him all he
sought. The OFO also found that the Army had neither discriminated
against Laber on the basis of age nor retaliated against him.

   Laber filed suit in the district court alleging that (1) the OFO’s
remedy was insufficient to compensate him for the Army’s religious
discrimination and (2) the Army discriminated against him on the
basis of age and retaliated against him. On his first claim, Laber con-
tended that because the OFO found that the Army unlawfully discrim-
inated against him on the basis of religion, he was not required to
relitigate the issue of liability in order to seek additional relief on that
                            LABER v. HARVEY                              3
claim. The district court granted the Army’s motion for summary
judgment on both of Laber’s claims, concluding that (1) it lacked
subject-matter jurisdiction over Laber’s claim for additional relief,
and (2) (a) Laber’s age discrimination claim failed because he had not
shown he was qualified for the job in question, and (b) Laber’s retali-
ation claim failed because the hiring officer made the decision not to
select him before the officer knew about his prior EEO activity. After
the district court’s entry of judgment, Laber filed a motion for recon-
sideration and a motion to amend his complaint, wherein he sought
to put at issue the Army’s underlying liability on his claim of reli-
gious discrimination. The district court denied these motions, and
Laber appeals.

   In concluding that it lacked subject-matter jurisdiction over Laber’s
claim for additional relief, the district court overlooked Pecker v.
Heckler, 801 F.2d 709 (4th Cir. 1986), and Morris v. Rice, 985 F.2d
143 (4th Cir. 1993). Those cases stand for the proposition that a
federal-employee plaintiff who prevails before the OFO on the issue
of liability but is unsatisfied with the OFO’s remedial award may file
a civil action in the district court seeking additional relief without also
putting at issue the OFO’s finding of discrimination.

   After oral argument to the panel assigned to hear this case, and at
the request of that panel, a majority of the active circuit judges on this
court agreed to rehear this case en banc to consider the continuing
viability of Pecker and Morris. We now overrule Pecker and Morris
and hold that a federal-employee plaintiff who prevails before the
OFO on the issue of liability but who is unsatisfied with the OFO’s
remedy must place his employing agency’s discrimination at issue in
order properly to claim entitlement to a more favorable remedial
award in the district court. Laber’s failure to comply with this rule
was not a jurisdictional defect, but it did entitle the Army to summary
judgment on his claim for additional relief only. We also conclude,
however, that the district court abused its discretion in denying
Laber’s motion for reconsideration and motion to amend: Laber did
not act in bad faith, his proposed amendment would not cause any
prejudice to the Army, and the proposed amendment is not futile.

   Finally, we hold that the district court correctly granted summary
judgment in favor of the Army on Laber’s claim of age discrimination
4                          LABER v. HARVEY
and retaliation. Laber failed to show he was qualified for the job in
question and did not demonstrate that the Army’s legitimate, non-
discriminatory reason for his non-selection was a pretext for retalia-
tion.

   For reasons that are more extensively explained herein, we reverse
the district court’s denial of Laber’s motion for reconsideration and
motion to amend, vacate the district court’s grant of the Army’s
motion for summary judgment on Laber’s claim for additional relief,
and remand with instructions to allow Laber to amend his complaint
to put at issue the Army’s alleged religious discrimination. We also
affirm the grant of summary judgment to the Army on Laber’s claims
of age discrimination and retaliation.

                                   I.

   This appeal involves claims arising out of two occasions when the
Army denied Laber a promotion. The administrative proceedings
were protracted, and our resolution of the appeal requires us briefly
to consider those proceedings and the facts that underlie them.

                                   A.

   Laber, a male born in 1945, was employed by the Army as an
Operations Research Analyst at Fort Sheridan, Illinois. In mid-1990,
motivated in part by his Jewish heritage, Laber applied for a position
as a Industrial Specialist in Tel Aviv, Israel. During the job interview,
the selecting officer, Leo Sleight, asked Laber if he could be objective
when dealing with Jewish contractors. Laber answered affirmatively,
but Sleight offered the job to another applicant.

   Laber filed a formal EEO complaint with the Army alleging that
Sleight discriminated against him on the basis of religion in failing to
select him for the job. The Army accepted the complaint and, after
conducting an internal investigation, concluded that Laber suffered no
discrimination. Laber appealed to the OFO.

   On December 22, 1998, the OFO reversed and ordered the Army,
inter alia, to pay Laber any backpay and benefits for which the Army
                          LABER v. HARVEY                            5
determined he was eligible and to appoint Laber as an Industrial Spe-
cialist in Israel or find a similar position for him. On January 25,
1999, Laber filed a motion for reconsideration, which the OFO denied
on April 11, 2000. In May 2000, the Army determined that Laber was
entitled to no backpay because his pay at his current job was higher
than it would have been had he been working in Israel and that he was
entitled to no overseas benefits because he had not actually been over-
seas. The Army also offered Laber a position as an Industrial Special-
ist in Germany, contending that it had no similar positions open in
Israel. Laber refused the job in Germany and instead filed a petition
for enforcement with the OFO, claiming, inter alia, that the Army’s
backpay and benefits calculations and its job offer were insufficient.
Soon thereafter, the Army re-offered Laber the position in Germany,
which he accepted, and in doing so, he expressly waived any claim
that the Germany position was not compliant with that portion of the
OFO’s remedial award. He therefore withdrew that portion of his
petition for enforcement challenging the Army’s Germany job offer.

   On January 23, 2002, the OFO issued a decision on the remainder
of the petition for enforcement. In relevant part, the OFO determined
that the record was unclear with respect to Laber’s backpay and bene-
fits arguments, and it required the Army to redetermine whether
Laber was entitled to additional backpay and benefits. On or about
May 29, 2002, the Army did so and concluded that Laber was entitled
to over $9,000 in additional backpay, but that he was not entitled to
receive any overseas benefits. On March 4, 2002, Laber filed a peti-
tion for clarification with the OFO, asserting that the Army’s benefits
and backpay calculations were still deficient. On March 10, 2003, the
OFO affirmed that the Army had fully complied with the OFO’s
December 22, 1998 decision.

                                  B.

   The second event giving rise to this lawsuit occurred in 1993. After
returning from Germany, Laber was employed as a Management Ana-
lyst at the Defense Logistics Agency in Chicago, Illinois when a posi-
tion for an Operations Research Analyst in the Economic Analysis
Division of the Cost and Economic Analysis Agency in Falls Church,
Virginia became available. Laber was a "priority candidate" for the
6                          LABER v. HARVEY
position because of his prior EEO activity.1 (J.A. at 28, 405.) The par-
ties agree that priority candidates need not compete against other can-
didates; rather, if qualified for the positions for which they have
applied, they must be selected.

   The Army’s civilian personnel office determined that Laber was
"minimally qualified" for the Operations Research Analyst position,
(J.A. at 457), and forwarded Laber’s application form, Form 2302, to
Richard Scott, the selecting officer, for further evaluation. An appli-
cant who is "minimally qualified" is not necessarily qualified for the
particular job vacancy, but only satisfies the basic competency
requirements for a generic job within the pay grade and title. Scott
examined Laber’s Form 2302 and concluded, like the personnel
office, that Laber was "minimally qualified" for the position. (J.A. at
426.) Scott therefore called Laber to request that he supplement his
Form 2302 with additional information regarding his qualifications
for the particular position. Laber avers that during this conversation,
Scott, who knew that Laber was a priority candidate, asked him
whether he had prior EEO activity in order to determine why he had
received priority status. Laber further alleges that he informed Scott
that he had prior EEO activity and that Scott immediately became
short with him and quickly ended the conversation. After reviewing
Laber’s supplemental information, Scott determined that Laber was
not qualified for the particular job. Instead, Scott chose a male candi-
date under 40 years of age who was not on the priority candidate list.

  Laber filed a complaint with the Army alleging age discrimination
and retaliation. The Army accepted the complaint, investigated
Laber’s allegations, and found that Scott had not discriminated
against Laber. Laber appealed to the OFO and, on June 25, 2003, the
OFO affirmed the Army’s findings.

    1
   It is unclear exactly what type of EEO activity qualifies an employee
as a priority candidate. We need not resolve this ambiguity here, how-
ever, because the evidence demonstrates, and the Army does not contest,
that however he became one, Laber was a priority candidate.
                             LABER v. HARVEY                               7
                                     II.

   On June 4, 2003, unhappy with the OFO’s decision on his religious
discrimination claim and anticipating an unfavorable decision on his
age discrimination and retaliation claims, Laber filed a pro se com-
plaint in the district court alleging claims of (1) religious discrimina-
tion and (2) age discrimination and retaliation.2 While Laber alleged
as background information that the Army had discriminated against
him on the basis of religion, his complaint explicitly refrained from
seeking a judicial determination of whether the Army had discrimi-
nated against him on that basis. (J.A. at 7 ("Plaintiff is not appealing
the finding of [religious] discrimination, but seeks additional
relief.").) Because Laber believed that the OFO’s finding of religious
discrimination settled that issue in his favor, he only sought additional
backpay, benefits, and attorney’s fees and costs because of the reli-
gious discrimination.3 Laber did, however, allege (and put at issue)
  2
     At the time Laber filed his judicial complaint, his age discrimination
and retaliation claims were not yet exhausted. Those claims became
exhausted, however, on June 24, 2003, when the OFO decided his appeal
on those claims.
   3
     Some concern arose at the en banc oral argument over whether
Laber’s complaint actually put the Army’s alleged religious discrimina-
tion at issue. We believe, like the district court, that it did not. As noted
in the text, while the complaint does state that the Army discriminated
against Laber on the basis of religion, it does so only as background
information; in other words, while Laber alleges that the underlying dis-
crimination occurred, he explicitly refrained from seeking a judicial
determination of the discrimination. Laber’s statement that he "is not
appealing the finding of discrimination," (J.A. at 7), had the same effect
as if Laber simply had not stated that the Army discriminated against him
at all.
  Other documents in the record support the conclusion that Laber did
not put the Army’s underlying religious discrimination at issue. In
Laber’s memorandum in support of his motion for summary judgment,
he described his suit in the following manner:
      [T]he [Army] has refused to pay Plaintiff his back pay and bene-
      fits stemming from Plaintiff’s successful [OFO] complaint based
      on his not being reassigned to a position in Israel that became
      vacant in 1989. The [OFO] ordered Plaintiff to be made whole
      but allowed [the Army] to make the relevant determination and
      found that [the Army] met all of the [OFO’s] requirements. . . .
8                           LABER v. HARVEY
that the Army had discriminated against him on the basis of age and
retaliated against him for his prior EEO complaints.

   The Army filed a motion for summary judgment, which the district
court granted. The district court concluded, inter alia, that it lacked
subject-matter jurisdiction over Laber’s claim for additional relief
arising out of the Army’s religious discrimination because Laber did
not also put the Army’s underlying discrimination at issue.4 Based on

    Plaintiff maintains that [the Army] failed to provide him all of
    the back pay and benefits he is due for the period 1990 to 2004
    and that [OFO’s] decision [that the Army has fulfilled its obliga-
    tions] is in error.
(Mem. in Supp. of Pl.’s Mot. for Summ. J. at 1.) Similarly, in his pre-trial
Statement of Uncontested Facts, Laber stated that he "filed [suit] in Fed-
eral Court to force the Army to meet its obligations." (Pl.’s Statement of
Uncontested Facts at 4.) Likewise, in a filing in support of his motions
for reconsideration and to amend, Laber argued that "the bottom line is
that [the Army] simply refused to pay the [compensation to which I am
due.] Plaintiff respectfully requests the Court to rule on the basis of the
make whole issue. . . ." (Supplemental Mem. in Supp. of Pl.’s Motions
For Leave to Amend and Recons. at 2.) These statements clarify that
Laber’s religious discrimination claim was one for additional relief only.
In addition, the Army early (and often) characterized that claim as one
for "additional compensation." (Mem. in Supp. of Def.’s Mot. For
Summ. J. at 1.) Not once before the district court’s grant of summary
judgment did Laber attempt to disabuse either the Army or the district
court of any alleged misunderstanding of his religious discrimination
claim.
   As discussed below, Laber argued to the district court that he intended
to put the Army’s religious discrimination at issue. In interpreting a pro
se complaint, however, our task is not to discern the unexpressed intent
of the plaintiff, but what the words in the complaint mean. And while we
must construe pro se complaints liberally, see Hemphill v. Melton, 551
F.2d 589, 590-91 (4th Cir. 1977), to hold that Laber’s complaint seeks
a judicial determination of the Army’s alleged religious discrimination,
would not be liberal interpretation, but complete rewriting.
   4
     It appears from the record that neither party brought Pecker v. Heck-
ler, 801 F.2d 709 (4th Cir. 1986), or Morris v. Rice, 985 F.2d 143 (4th
Cir. 1993), to the district court’s attention.
                            LABER v. HARVEY                               9
this conclusion, the district court granted the Army’s motion for sum-
mary judgment on this claim.5 In addition, the district court concluded
that Laber had not made a prima facie case of age discrimination
because he had not shown he was qualified for the job, and that he
did not make a prima facie case of retaliation because Scott made the
decision not to select him before Scott even knew that he had previ-
ously filed discrimination complaints. The district court therefore
  5
    Some concern also arose at the en banc oral argument over whether
the district court’s grant of the Army’s motion for summary judgment on
Laber’s claim for additional relief was actually a dismissal of that claim.
Although the district court’s opinion is not crystal clear on this point, a
review of the record convinces us that the district court did grant sum-
mary judgment on that claim. See In re Tomlin, 105 F.3d 933, 940 (4th
Cir. 1997) ("When an order is ambiguous, a court must construe its
meaning, and in so doing may resort to the record upon which the judg-
ment was based." (internal quotation marks omitted)). In its written opin-
ion, the district court concluded that "the [Army was] entitled to
judgment as a matter of law" on the claim for additional relief. (J.A. at
40-41 (emphasis added).) The district court also indicated that it "granted
[the Army’s] Motion for Summary Judgment" and "direct[ed] the clerk
to enter "JUDGMENT in favor of the Army" (J.A. at 56a-, 56-c (empha-
ses added).) Likewise, the docket sheet reflects that "JUDGMENT" was
entered against Laber on the claim. (J.A. at 5.) While the district court
also, and confusingly, stated in its opinion that Laber’s religious discrim-
ination claim "must be dismissed" because of the lack of subject-matter
jurisdiction, (J.A. at 49), the docket sheet demonstrates that the district
court did not actually dismiss that claim until after it had already granted
judgment to the Army. (J.A. at 5.) The record therefore clarifies that the
district court actually did not dismiss Laber’s claim for additional relief,
but rather granted judgment on that claim to the Army.
   Of course, if the district court believed that it lacked subject-matter
jurisdiction over Laber’s claim for additional relief, the proper course
would have been to dismiss the claim instead of granting summary judg-
ment on it. Cf. Dixon v. Coburg Dairy, Inc., 369 F.3d 811, 819 (4th Cir.
2004) (en banc) (reversing district court’s entry of summary judgment
and remanding for district court to remand to state court where district
court lacked jurisdiction over removed claim). We do not reverse on this
ground, however, because we hold, as discussed in detail below, that the
district court’s conclusion that it lacked subject-matter jurisdiction over
the claim for additional relief was erroneous, and it therefore had the
power to enter judgment for the Army.
10                          LABER v. HARVEY
granted summary judgment on Laber’s age discrimination and retalia-
tion claims as well.

   After the district court entered judgment, Laber filed a motion for
reconsideration and a motion to amend. Laber argued, inter alia, that
he did not intend to put only the question of whether he was entitled
to additional relief at issue in his complaint; rather, he contended, he
intended also to seek a judicial determination of whether the Army
discriminated against him on the basis of religion. Laber attached an
amended complaint to the motion to amend. The amended complaint
was identical to the original complaint except for one sentence:
"Plaintiff is appealing the finding of [religious] discrimination. . . ."
(Pl.’s Amended Complaint (emphasis added).) The district court con-
strued Laber’s motion for reconsideration as a motion under Fed. R.
Civ. P. 59(e) and his motion to amend as a motion under Fed. R. Civ.
P. 15(a), and denied both motions.6

  Laber appeals the district court’s grant of the Army’s motion for
summary judgment and its denial of his motions for reconsideration
and to amend. We have jurisdiction under 42 U.S.C.A. § 2000e-5(j)
(West 2003) and 28 U.S.C.A. § 1291 (West 1993).

                                    III.

   Laber first argues that the district court erred in granting summary
judgment to the Army on his claim for additional relief arising out of
   6
     Laber’s motion for reconsideration also challenged the district court’s
grant of the Army’s motion for summary judgment on his claims of age
discrimination and retaliation. On appeal, however, Laber’s arguments
regarding his motion for reconsideration focus only on whether the dis-
trict court correctly denied his motion to amend his religious discrimina-
tion claim. Laber has therefore waived any additional argument that the
district court erroneously denied his motion for reconsideration as it per-
tained to his age discrimination and retaliation claims, see Fed. R. App.
P. 28(a)(9) (noting that Appellant’s brief must contain "contentions and
the reasons for them"); 11126 Baltimore Blvd., Inc. v. Prince George’s
County, Md., 58 F.3d 988, 993 n.7 (4th Cir. 1995) (en banc) (declining
to address issues that litigant "failed to brief or argue"), and we confine
our consideration of Laber’s motion for reconsideration to the context of
Laber’s religious discrimination claim.
                             LABER v. HARVEY                              11
the Army’s religious discrimination. He contends that Title VII autho-
rizes a federal-employee plaintiff who prevailed before the OFO on
the issue of liability but is unsatisfied with the OFO’s remedial award
to file a civil action alleging only that he is entitled to additional
relief.

   We review de novo the district court’s grant of summary judgment
to the Army. See Hill v. Lockheed Martin Logistics Mgmt., 354 F.3d
277, 283 (4th Cir. 2004) (en banc). Summary judgment is appropriate
"if the pleadings, depositions, answers to interrogatories, and admis-
sions on file, together with the affidavits, if any, show that there is no
genuine issue as to any material fact and that the moving party is enti-
tled to a judgment as a matter of law." Fed. R. Civ. P. 56(c) (West
1992); see also Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986).
We construe the facts in the light most favorable to Laber, the non-
moving party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255
(1986).

   In examining this argument we first consider the legal background
in which the argument arises. Next, we consider the implications of
Chandler v. Roudebush, 425 U.S. 840 (1976), on our prior cases and
hold that Chandler requires us to overrule those cases. Finally, we
decide that the rule we announce is not one that deprived the district
court of subject-matter jurisdiction because it involved the interpreta-
tion of a federal law.

                                     A.

                                     1.

   As amended, Title VII of the Civil Rights Act of 1964 creates a
right of action for both private-sector and certain7 federal employees
alleging employment discrimination on the basis of race, color, reli-
gion, sex, or national origin. See 42 U.S.C.A. § 2000e-5(f)(1) (West
2003)(private-sector employees); 42 U.S.C.A. § 2000e-16(c) (federal
employees).8 All employees, private-sector or federal, alleging such
  7
     It is undisputed that Laber falls within the class of federal employees
protected by Title VII.
   8
     Title VII also creates a right of action for state employees, see, e.g.,
42 U.S.C.A. § 2000e-5(e) (West 2003), but this right does not figure in
this appeal.
12                          LABER v. HARVEY
discrimination must, however, exhaust their administrative remedies
before exercising this right. See Patterson v. McLean Credit Union,
491 U.S. 164, 181 (1989), superceded by statute on other grounds by
42 U.S.C.A. § 1981(b) (West 2003) (private-sector employees);
Brown v. Gen. Servs. Admin., 425 U.S. 820, 832 (1976) (federal
employees). The administrative remedies available for federal
employees are significantly broader than the administrative remedies
for employees in the private sector. See generally Moore v. Devine,
780 F.2d 1559, 1562 (11th Cir. 1986) (discussing differences in
administrative remedies for private-sector and federal employees).

   An employee in the private sector who believes that his employer
has discriminated against him in violation of Title VII must file an
administrative charge with the Equal Employment Opportunity Com-
mission (EEOC) against his employer. See 29 C.F.R. § 1601.7 (2004).
The EEOC investigates the complaint to determine whether there is
reasonable cause to believe the employee’s allegations. See 29 C.F.R.
§§ 1601.15, 1601.21. Because the EEOC has no power to order the
private-sector employer to take corrective action even if it finds such
reasonable cause exists, "it must attempt to eliminate the discrimina-
tory practice through informal methods of conciliation." Moore, 780
F.2d at 1562; see also 29 C.F.R. § 1601.24. If these attempts fail, or
if the EEOC has found no reasonable cause, the EEOC issues the
employee a right-to-sue letter explaining that he may bring a "civil
action" in federal court seeking judicial review of his discrimination
claim. See 42 U.S.C.A. § 2000e-5(f)(1); 29 C.F.R. § 1601.28.

   A federal employee who believes that his employing agency dis-
criminated against him in violation of Title VII must file an adminis-
trative complaint with the agency. See 29 C.F.R. § 1614.106. The
agency investigates the claim, see 29 C.F.R. § 1614.108-109, and, if
it concludes there was no discrimination, it issues a final agency deci-
sion to that effect, see 29 C.F.R. § 1614.110. The employee may then
appeal the agency’s decision to the OFO. See 29 C.F.R. § 1614.401(a).9
  9
    The federal employee may also opt-out of the administrative process
at this point by filing a de novo civil action. See 42 U.S.C.A. 2000e-16(c)
(West 2003); 29 C.F.R. § 1614.407(a) (2004) (providing that employee
may file a civil action within 90 days if no appeal is filed from the agen-
                             LABER v. HARVEY                              13
Unlike in the private-sector context, if the OFO finds discrimination,
it has the power to order corrective action. See 42 U.S.C.A. § 2000e-
16(b); 29 C.F.R. § 1614.405. In fact, if the OFO finds that the agency
discriminated against an applicant for employment, like Laber, the
OFO must award the employee the position for which he applied (or
its substantial equivalent) and back pay. See 29 C.F.R. § 1614.501(b).
The OFO may also award compensatory damages, see West v. Gib-
son, 527 U.S. 212 (1999), and attorney’s fees and costs, see 29 C.F.R.
§ 1614.501(e).

   While the employing agency has no right to seek judicial review
of the OFO’s resolution of an employee’s claim, the regulations pro-
vide an employee two separate avenues into federal court. First, the
employee has the right to file a "civil action" seeking judicial review
of his discrimination claim if he is "aggrieved" by the OFO’s deci-
sion. See 42 U.S.C.A. § 2000e-16(c) (right of action exists if
employee "aggrieved"); 29 C.F.R. § 1614.407(c). This right of action
is identical to the right of action possessed by a private-sector
employee who has received a right-to-sue letter. See Chandler v.
Roudebush, 425 U.S. 840, 844-45 (1976) (holding that "federal
employees [have] the same right [of action] as private sector employ-
ees enjoy").10 Second, the regulations provide that an employee may,

cy’s final decision). Failure to do so does not prejudice the employee’s
right to file an appeal of the OFO’s decision on appeal of the employing
agency’s findings. See, e.g., 29 C.F.R. § 1614.407(c) (providing that
employee may file a civil action within 90 days of OFO’s decision on
appeal). Laber did not file his civil action at this point in the administra-
tive process.
   10
      The section creating a cause of action for federal employees provides
in full:
    Within 90 days of receipt of notice of final action taken by a
    department, agency, or unit referred to in subsection (a) of this
    section, or by the Equal Employment Opportunity Commission
    upon an appeal from a decision or order of such department,
    agency, or unit on a complaint of discrimination based on race,
    color, religion, sex or national origin, brought pursuant to sub-
    section (a) of this section, Executive Order 11478 or any suc-
    ceeding Executive orders, or after [180] days from the filing of
14                           LABER v. HARVEY
in certain circumstances, the contours of which are not relevant here,
seek judicial enforcement of the OFO’s underlying decision either by
filing a suit for "enforcement of the [OFO’s] decision," or by "seek[-
ing] judicial review of the agency’s refusal to implement the ordered
relief pursuant to the Administrative Procedures Act, 5 U.S.C. § 701
et seq., and the mandamus statute, 28 U.S.C. § 1361." 29 C.F.R.
§ 1614.503(g). In a suit for enforcement, the issue is not liability or
the remedy, as it is in a civil action, but rather whether the federal
employer has complied with the OFO’s remedial order. See Scott v.
Johanns, 409 F.3d 466, 469 (D.C. Cir. 2005) ("In . . . enforcement
actions, the court reviews neither the discrimination finding nor the
remedy imposed, examining instead only whether the employing
agency has complied with the administrative disposition."); Timmons
v. White, 314 F.3d 1229, 1232 (10th Cir. 2003) (concluding that the
"[p]laintiff [was] not seeking enforcement of a final EEOC order"
because he "requested more relief than the EEOC awarded").

                                     2.

  We have applied these provisions before. In Pecker v. Heckler, 801
F.2d 709 (4th Cir. 1986), the federal-employee plaintiff filed an
administrative complaint against her employing agency alleging
unlawful employment discrimination in failing to promote her. Id. at
710. The agency agreed that it had discriminated against the plaintiff
and indicated it would provide her priority consideration for the next

     the initial charge with the department, agency, or unit or with the
     Equal Employment Opportunity Commission on appeal from a
     decision or order of such department, agency, or unit until such
     time as final action may be taken by a department, agency, or
     unit, an employee or applicant for employment, if aggrieved by
     the final disposition of his complaint, or by the failure to take
     final action on his complaint, may file a civil action as provided
     in section 2000e-5 of this title, in which civil action the head of
     the department, agency, or unit, as appropriate, shall be the
     defendant.
42 U.S.C.A. § 2000e-16(c) (emphasis added). Section 2000e-5 provides
that a private sector employee may also bring a "civil action" alleging
employment discrimination. 42 U.S.C.A. § 2000e-5(f)(1).
                            LABER v. HARVEY                              15
job opening. Id. The plaintiff appealed to the OFO, contending that
the agency’s remedy was insufficient, and the OFO affirmed the
agency’s decision. Id. The plaintiff then filed suit in the district court
seeking, inter alia, a declaration that the agency discriminated against
her and an injunction requiring the agency immediately to promote
her. Id.11 The agency moved for summary judgment, contending that
the OFO’s award was sufficient, and the district court granted sum-
mary judgment to the agency. Id.

   On appeal, we reversed, holding that the employee was entitled to
the declaration because "the [agency is] bound by the [OFO]’s find-
ings of discrimination." Id. at 711 n.3. In addition, despite the OFO’s
determination that the plaintiff was entitled only to priority consider-
ation for the next job opening, we concluded that the plaintiff had
demonstrated that she was entitled to an immediate promotion. Id. at
712.

   In Morris v. Rice, 985 F.2d 143 (4th Cir. 1993), a federal employee
filed an administrative claim against his employing agency alleging
unlawful discrimination in failing to promote him. Id. at 144. The
agency agreed that discrimination had occurred, but found that he was
entitled to neither the position nor back pay because he would not
have been promoted even if there had been no discrimination. Id. at
145. Dissatisfied with the remedy, the employee appealed to the OFO,
which affirmed. Id. The employee then filed a civil action in the dis-
trict court seeking review of the OFO’s determination of discrimina-
tion and its remedy. Id. The district court granted the employee’s
  11
     It is unclear whether the plaintiff in Pecker brought a civil action or
a suit for enforcement. On the one hand, the court characterized the suit
as a "suit to enforce a decision of the [OFO]." 801 F.2d 709, 709 (4th
Cir. 1986). On the other hand, the court allowed the plaintiff to seek a
greater remedy than awarded by the OFO, a form of relief that, as dis-
cussed in Part III.A.1, supra, is outside the scope of a suit for enforce-
ment. In the end, the precise type of action at issue in Pecker makes no
difference. If Pecker was a civil action, as we assume in the text, we
would overrule its holding allowing federal employee plaintiffs in such
actions to litigate before the district courts only the issue of additional
relief. If, on the other hand, Pecker was a suit for enforcement, its hold-
ing that a federal employee plaintiff in such actions may seek greater
relief in the district court than that awarded by the OFO was incorrect.
16                          LABER v. HARVEY
motion for summary judgment on his claim of liability. Id. We
affirmed, citing Pecker for the conclusion that a "[federal-employee]
plaintiff [who files a civil action] may limit and tailor his request for
de novo review, raising questions about the remedy without exposing
himself to de novo review of a finding of discrimination." Id.

   Pecker and Morris stand for the proposition that Title VII autho-
rizes a federal employee to bring a civil action wherein he challenges
only the OFO’s remedial award, but does not put his employing agen-
cy’s underlying discrimination at issue.12 A fair application of the rule
announced in Pecker and Morris to the facts of this case would
require us to reverse the district court’s grant of the Army’s motion
for summary judgment. For reasons we explain in more detail below,
however, we do not apply Pecker and Morris because the rule those
cases announced was inconsistent with the statutory scheme and prior
Supreme Court case law.

                                   B.

                                    1.

   As in all cases requiring the interpretation of a statute, we begin
our analysis with the language of the statute itself. See United States
v. Abuagla, 336 F.3d 277, 278 (4th Cir. 2003). "We must first deter-
mine whether the language at issue has a plain and unambiguous
meaning with regard to the particular dispute in the case." Id. (internal
quotation marks omitted).

   The relevant statutory language here is minimal, but nevertheless
significant: it provides that a federal employee has the right to bring
a "civil action" seeking judicial review of his claim, 42 U.S.C.A.
§ 2000e-16(c), and that the district court may provide certain equita-
  12
     It is arguable that the broad statements in Pecker and Morris were
dicta because the employing agency in both of those cases admitted lia-
bility during the administrative process and the employee actually put the
employer’s discrimination at issue. The rule announced in those cases
did not turn on this fact, however, and we think the question of whether
that rule was dicta or holding is close enough to require us to overrule,
instead of distinguish, the cases.
                               LABER v. HARVEY                              17
ble remedies on the claim only "[i]f the court finds" that the agency
intentionally discriminated against him, 42 U.S.C.A. § 2000e-5(g)
(West 2003).13 By authorizing the district court to award equitable
remedies only if it makes certain findings, Title VII contemplates that
the civil action authorized therein requires the agency’s underlying
discrimination to be an issue in the case. See (William) Morris v.
Rumsfeld, 420 F.3d 287, 292 (3d Cir. 2005) ("This language appears
to contemplate that a judicial remedy must depend on judicial — not
administrative — findings of discrimination, and no other statutory
language suggests that this requirement should change if a claimant
does in fact present an administrative finding of liability to the
court."); Scott, 409 F.3d at 470 ("[I]n a federal-sector Title VII case,
any remedial order must rest on judicial findings of liability, and
nothing in the statute’s language suggests that such findings are
unnecessary in cases where a final administrative disposition has
already found discrimination and awarded relief."); Timmons, 314
F.3d at 1235 ("[A] district court, which under the applicable statutes,
must ‘find’ discrimination prior to awarding relief, cannot award new
relief, or expand the relief already awarded, without first determining
for itself whether the alleged discrimination has occurred.").14
  13
    One of the provisions governing the § 2000e-5 "civil action" states:
       If the court finds that the respondent has intentionally engaged
       in or is intentionally engaging in an unlawful employment prac-
       tice charged in the complaint, the court may enjoin the respon-
       dent from engaging in such unlawful employment practice, and
       order such affirmative action as may be appropriate, which may
       include, but is not limited to, reinstatement or hiring of employ-
       ees, with or without back pay (payable by the employer, employ-
       ment agency, or labor organization, as the case may be,
       responsible for the unlawful employment practice), or any other
       equitable relief as the court deems appropriate.
42 U.S.C.A. § 2000e-5(g)(1) (emphasis added). This section also governs
the "civil action" created for federal employees in § 2000e-16. See 42
U.S.C.A. § 2000e-16(d) ("The provisions of section 2000e-5(f) through
(k) of this title, as applicable, shall govern civil actions brought hereun-
der, and the same interest to compensate for delay in payment shall be
available as in cases involving nonpublic parties.").
  14
     Title VII plaintiffs have the right to a jury trial if they seek compen-
satory or punitive damages. See 42 U.S.C.A. § 1981a(c) (West 2003).
18                          LABER v. HARVEY
   While the phrase "civil action" does not have a self-evident mean-
ing that answers the question before us, the Supreme Court has given
meaning to the phrase. In Chandler v. Roudebush, 425 U.S. 840
(1976), the plaintiff, a federal employee, filed a discrimination com-
plaint with her employing agency, which found no discrimination. Id.
at 842. The agency’s decision was affirmed on administrative appeal,15
and the employee filed a civil action in the district court. Id. The dis-
trict court, reviewing the administrative decision with a degree of def-
erence, granted summary judgment to the agency. Id. at 843. The
court of appeals affirmed, agreeing that the administrative findings
were entitled to deference. Id.

   The Supreme Court reversed, noting that it was "well established"
that Title VII gave "private-sector employees the right to "de novo
consideration of their [employment discrimination] claims" without
requiring the district courts to give deference to an EEOC finding of
no reasonable cause. Id. at 844. Because federal employees’ right to
bring a "civil action" is, by statute, identical to that of private-sector
employees, the Supreme Court held that it "follow[ed] syllogistically
that federal employees are entitled to a trial de novo on their employ-
ment discrimination claims." Id. at 846 (emphasis added).

   Chandler, of course, does not directly control here. It held only that
a federal employee’s right to bring a "civil action" entitles him to a
"trial de novo" on his discrimination claims in the district court where
the OFO rejects his allegations of discrimination; it did not expressly
hold that a federal employee who brings a civil action in the district
court must put his employing agency’s underlying discrimination at

We need not decide today whether § 1981a would require a court to
award equitable relief under § 2000e-5(g)(1) if the jury’s verdict
included a finding of intentional discrimination. For purposes of this
appeal, the import of the "court finds" language in § 2000e-5(g)(1) is
simply that no one — neither the court nor the jury — may make a find-
ing of discrimination in the civil action if the discrimination is not even
put at issue in the first place.
  15
     At the time, the Civil Service Commission heard appeals from
agency decisions on a federal employee’s Title VII administrative com-
plaint.
                            LABER v. HARVEY                            19
issue if the OFO accepts those allegations. Chandler’s logic, how-
ever, extends to such a holding.

   First, it was clear at the time of Chandler that private-sector
employees not only had the right to a de novo judicial consideration
of their discrimination claims without regard to the EEOC’s finding
of reasonable cause, id. at 844-45, but also that they were unable to
use the EEOC’s finding to compel a finding of discrimination in the
district court. In McDonnell Douglas Corp. v. Green, 411 U.S. 792
(1973), for example, the Supreme Court concluded that a private-
sector employee was required to introduce a genuine issue of material
fact on his Title VII claim despite the fact the EEOC had made a find-
ing of reasonable cause on that claim. Id. at 801-02. If a private-sector
employee must introduce the existence of a genuine issue of material
fact that his employer discriminated against him to stave off summary
judgment, it necessarily follows that discrimination must be an issue
in the case. Because Chandler teaches that federal employees have
the "same" rights as private-sector employees, 425 U.S. at 841, a
holding that federal employees may put at issue only the OFO’s reme-
dial award would violate Chandler by giving federal employees
greater rights than private sector employees in a civil action. See
Scott, 409 F.3d at 470 ("Requiring federal-sector plaintiffs to prove
liability puts them in approximately the same position as private-
sector plaintiffs who, unable to obtain legally-binding [OFO] find-
ings, must litigate both liability and remedy." (citations omitted)).

   Second, "the plain meaning of the term ‘trial de novo’ [as used in
Chandler] demonstrates that a [federal employee] who brings a ["civil
action"] . . . is not entitled to limit the Court’s review to the issue of
remedy only." Timmons, 314 F.3d at 1233. For example, Black’s Law
Dictionary defines "trial de novo" as "[a] new trial on the entire case
— that is, on both questions of fact and issues of law — conducted
as if there had been no trial in the first instance." Black’s Law Dictio-
nary 1544 (8th ed. 2004) (emphasis added). This definition makes
clear that the federal employee’s right to bring a "civil action" does
not include the right to seek only an additional remedy; for all practi-
cal purposes (and with one caveat discussed below), a trial de novo
proceeds as if no earlier proceedings had been completed at all.
Numerous Supreme Court cases use the term "trial de novo" in the
same manner. See, e.g., Colten v. Kentucky, 407 U.S. 104, 116-117
20                          LABER v. HARVEY
(1972) (noting that "trial de novo" represents a "completely fresh
determination of [the issues]" during which "the de novo court [is not]
asked to find error in another court’s work"); see also Timmons, 314
F.3d at 1233 (collecting other examples of the Supreme Court’s usage
of the term "trial de novo" to indicate de novo judicial examination
of the entire case). Such usages are inconsistent with the view that the
federal-employee plaintiff may seek to relitigate only a part of his dis-
crimination claim.

   Third, additional language from Chandler implies that the phrase
"trial de novo" entails a de novo examination of both liability and the
remedy. For example, in response to the agency’s argument in Chan-
dler that permitting federal employees to obtain a trial de novo after
the OFO had already ruled on their claims would be an inefficient
allocation of judicial resources, the Court responded, in part, by not-
ing that "[p]rior administrative findings made with respect to an
employment discrimination claim may, of course, be admitted as evi-
dence at a federal-sector trial de novo. Moreover, . . . many potential
issues can be eliminated by stipulation or in the course of pretrial pro-
ceedings in the District Court." Chandler, 425 U.S. at 863 n.39 (cita-
tions omitted). If the Supreme Court had believed that the employee
need not even put the employer’s underlying discrimination at issue,
there would be no need to admit prior findings as evidence, because
the employer’s discrimination would not be relevant in the case. See
Timmons, 314 F.3d at 1235. The fact that administrative findings are
merely evidence —- that, like any other evidence, can be accepted or
rejected by the trier of fact —- requires the conclusion that the
federal-employee plaintiff must put his employing agency’s underly-
ing discrimination at issue in the case.16
  16
     Moreover, allowing an employee to bring a civil action challenging
only the OFO’s remedy would thwart the goal of resolving many admin-
istrative complaints without judicial intervention that is accomplished by
affording the OFO the power to require corrective action and precluding
the employing agency from seeking review of the OFO decision in fed-
eral court. See West v. Gibson, 527 U.S. 212, 219 (1999) (holding that
OFO may award compensatory damages because the opposite holding
would "force into court matters that the [OFO] might otherwise have
resolved."). Affording federal employees who prevail before the OFO on
the question of liability but who are unsatisfied with the OFO’s remedial
                             LABER v. HARVEY                               21
                                     2.

   Laber does not mount a serious challenge to this conclusion.
Rather, he asserts that we should continue to adhere to our decisions
in Pecker and Morris.17 We cannot agree. The courts in Pecker and
Morris did not analyze the statutory language, nor did they address
the implications of Chandler. Rather, the only authority they cited in
support of their holdings were Moore v. Devine, 780 F.2d 1559 (11th
Cir. 1986), Houseton v. Nimmo, 670 F.2d 1375 (9th Cir. 1982), and
Haskins v. United States Dept. of the Army, 808 F.2d 1192 (6th Cir.
1987). See Pecker, 801 F.2d at 711 n.3; Morris, 985 F.2d 145-46.
These cases, however, lend no support to Pecker and Morris.

award the right to come into federal court to seek only a greater remedy
provides little, if any, disincentive from filing a civil action asserting
only that their remedy was insufficient. This rule would therefore
encourage, rather than discourage, resolution of suits by judicial, as
opposed to administrative, means. See Chris v. Tenet, 221 F.3d 648, 653
(4th Cir. 2000) ("[P]ermitting a suit solely for attorney’s fees and costs
incurred during the course of the Title VII administrative process would
run counter to the congressional aim of quick, less formal, and less
expensive resolution of employment disputes.").
   17
      Laber does argue that his claim for additional relief arising out of the
Army’s religious discrimination was proper because the Army admitted
liability both by failing to file a motion for reconsideration of the OFO’s
decision and by partially complying with that decision. These arguments
widely miss the mark. Because Laber’s complaint does not seek a judi-
cial determination of whether the Army discriminated against him,
whether the Army has admitted that fact is simply irrelevant to his suit.
In other words, even assuming, for the sake of argument, that the Army
somehow admitted liability, Laber would not be excused from putting
the Army’s liability at issue; rather, he would have to put the Army’s
alleged discrimination at issue in order for the district court to make a
finding that the Army had admitted liability. Moreover, we have never
held, in any context, that a failure to file a motion for reconsideration
serves as an admission that the underlying decision was correct. And we
cannot agree with Laber that the Army’s compliance with the OFO’s
remedial award serves as an admission given that the Army has no rights
to appeal the OFO decision.
22                          LABER v. HARVEY
   In Moore, the federal-employee plaintiff prevailed before the OFO
on the issue of liability but was unsatisfied with the OFO’s remedial
award. 780 F.2d at 1561. He filed a civil action, asking the district
court to "conduct a hearing on the merits of [his claim]." Id. After a
bench trial, the district court entered judgment in favor of the employ-
ing agency. Id. The plaintiff appealed, arguing that the district court
was bound by the OFO’s finding of discrimination. Id. at 1562. The
Eleventh Circuit carefully dissected Title VII and its accompanying
regulations and explained, as we have, that federal employees who are
aggrieved by an OFO decision may file either (1) a civil action seek-
ing de novo consideration of his claim, or (2) accept the OFO deci-
sion and, in the event the agency does not comply, file a suit for
enforcement in the district court. In a suit for enforcement, the court
observed, the plaintiff does not put the OFO’s underlying finding of
liability at issue. Id. at 1564 ("[A]n employee who seeks redress of
an agency’s refusal to comply with [the OFO’s decision] . . . . may
request enforcement by the district court without requesting and try-
ing the merits of the claim."). By contrast, the plaintiff before it had
specifically asked the district court to evaluate his entire claim de
novo. Id. ("[W]here . . . the employee files a complaint asking the dis-
trict court to consider the case on the merits and proceeds to trial de
novo of the very claims resolved by the [OFO], he or she cannot com-
plain when the district court independently resolves the claim on the
merits."). In this situation, the court concluded that the district court
did not err in issuing judgment against the plaintiff. Id.

   In Houseton, the federal-employee plaintiff prevailed against her
employing agency before the OFO on the issue of discrimination and
liability and filed an action in federal court seeking enforcement of
the OFO’s remedial award. 670 F.2d at 1377. The district court
ordered enforcement, and the Ninth Circuit affirmed without discus-
sion. Id. at 1378. The court in Houseton set forth no holding, but the
disposition suggests that the rule of law it applied was that the district
court is bound to accept the OFO’s finding of liability and its reme-
dial award in a suit for enforcement. See id.

   In Haskins, the federal-employee plaintiff prevailed before the
OFO on the issue of liability but the OFO denied her request for dam-
ages because it found that the employing agency would not have hired
the plaintiff even in the absence of discrimination. 808 F.2d at 1194.
                              LABER v. HARVEY                              23
The plaintiff filed a civil action requesting "a judicial de novo deter-
mination of the facts." Id. at 1195. Her employing agency stipulated
that it had discriminated against her, and the district court accordingly
entered summary judgment in favor of the plaintiff on the issue of lia-
bility. Id. After a bench trial on the issue of damages, the district court
entered judgment in favor of the employing agency, finding, like the
OFO, that the agency would not have hired the plaintiff even absent
discrimination. Id. at 1196. The plaintiff appealed, arguing that the
district court’s entry of summary judgment to her on the issue of lia-
bility necessarily entitled her to receive her requested damages. Id.

   The Sixth Circuit disagreed, holding that the agency’s admission of
liability did not encompass a corollary admission that it would have
hired the plaintiff even in the absence of discrimination. The court
stated that it

       [did not] take issue with the [plaintiff’s] assertion that a fed-
       eral employee can request a federal court to enforce a favor-
       able EEOC order without having to risk de novo review on
       the merits. . . . Thus, the employing agency cannot challenge
       issues decided against it if the plaintiff does not seek de
       novo review. However, a plaintiff is entitled to a de novo
       hearing if one is requested. Chandler v. Roudebush, 425
       U.S. 840, 861-64 . . . (1976). In such a case, the district
       court is not bound by the administrative findings.

Id. at 1199 and n.4.

   As this discussion reveals, Moore, Houseton, and Hawkins simply
do not bear the inference that the court in Pecker and Morris placed
upon them. To be sure, Moore and Hawkins state, and Houseton sug-
gests, that a federal-employee plaintiff can, in some circumstances,
avoid de novo review of his underlying claims of discrimination. But
Moore and Hawkins explicitly limit that statement to the context of
a suit for enforcement,18 and Houseton’s facts similarly reveal that its
  18
    In Ellis v. England, 432 F.3d 1321 (11th Cir. 2005), the Eleventh
Circuit expressly limited Moore to the enforcement context. Id. at 1324
("In Moore, we . . . held that, where an employee seeks enforcement of
24                          LABER v. HARVEY
holding is limited to the enforcement context. By citing Moore,
Houseton, and Hawkins for the proposition that the federal-employee
plaintiff may seek an additional remedy only, Pecker and Morris
incorrectly applied to civil actions the law governing suits for
enforcement.

                                    3.

   For the foregoing reasons, we overrule Pecker and Morris and hold
that Title VII does not authorize a federal-sector employee to bring
a civil action alleging only that the OFO’s remedy was insufficient.19
Rather, in order properly to claim entitlement to a more favorable
remedial award, the employee must place the employing agency’s dis-
crimination at issue.20 In so holding, we join each of our sister circuits
that have addressed the question. See Ellis v. England, 432 F.3d 1321,
1325 (11th Cir. 2005) ("Here, [the plaintiff] . . . sought relief under
[§ 2000e-16(c)]. . . . As such, we reject [his] argument that he is enti-
tled to a de novo review . . . limited to the question of damages");
(William) Morris, 420 F.3d at 292 ("We hold that, when a federal
employee comes to court to challenge, in whole or in part, the admin-
istrative disposition of his or her discrimination claims, the court must
consider those claims de novo, and is not bound by the results of the

a favorable [OFO] ruling, we do not review the merits of the employee’s
claim de novo . . . . While some circuits, particularly the Fourth and the
Ninth, have read our decision in Moore to allow fragmentary de novo
review [in a civil action], we do not read Moore as permitting such frag-
mentary de novo review.").
    19
       The Army also argues that Pecker and Morris must be overruled
because they allow a broad type of suit against the government in contra-
vention of the command that waivers of sovereign immunity must be
strictly construed. See, e.g., Library of Congress v. Shaw, 478 U.S. 310
(1986). Because the text, and the Court in Chandler’s interpretation of
it, leads us to conclude that Pecker and Morris were incorrectly decided,
we need not address the Army’s sovereign immunity argument.
    20
       The question of whether a federal-employee plaintiff who does put
his employing agency’s discrimination at issue may require the district
court to make a finding of liability based on the OFO’s finding of dis-
crimination is not before us today. We note, however, that the logic of
Chandler leads inexorably to the conclusion that he may not.
                            LABER v. HARVEY                              25
administrative process. . . ."); Scott, 409 F.3d at 469 (holding that "a
court [may not] review a final administrative disposition’s remedial
award without reviewing the disposition’s underlying finding of lia-
bility"); Timmons, 314 F.3d at 1233 (holding that "a plaintiff [who
files a de novo civil action] is not entitled to litigate those portions of
an EEOC decision believed to be wrong, while at the same time bind-
ing the [employing agency] on the issues resolved in his or her favor").21

                                    C.

   Anticipating that we would overrule Pecker and Morris, the Army
argues that by alleging only entitlement to additional relief, Laber’s
complaint suffers from a jurisdictional defect that deprived the district
court of subject-matter jurisdiction over that claim. None of our sister
circuits has directly addressed whether a complaint that does not put
the employing agency’s discrimination at issue but alleges entitlement
to a greater remedy arising out of discrimination (1) suffers from a
jurisdictional defect, see Fed. R. Civ. P. 12(b)(1), or, (2) instead, is
either subject to dismissal for "failure to state a claim upon which
relief can be granted," Fed. R. Civ. P 12(b)(6), or, if the defendant
does not move to dismiss, entitled to judgment as a matter of law
under Rule 56.

   In support of its argument that the defect in Laber’s complaint is
jurisdictional, the Army cites Chris v. Tenet, 221 F.3d 648, 652 (4th
Cir. 2000). In Chris, the federal-employee plaintiff filed a discrimina-
tion claim with her employing agency, and the agency settled the
claim. Id. at 649-50. The parties could not agree, however, on the
amount of fees and costs, and the plaintiff filed a petition with the
OFO for fees and costs. Id. at 650. The OFO awarded her some fees
and costs, but less than she sought. Id. Undeterred, the plaintiff filed
a claim in district court seeking additional fees and costs. Id. The dis-
  21
     In Girard v. Rubin, 62 F.3d 1244 (9th Cir. 1995), the Ninth Circuit
held that an OFO decision that the plaintiff’s administrative complaint
was timely waived any argument by the employing agency in a federal-
court suit that the administrative complaint was untimely. Id. at 1247. It
is far from certain that the Ninth Circuit would interpret Girard to allow
a federal-employee plaintiff to bring a suit seeking only additional relief.
26                          LABER v. HARVEY
trict court dismissed the suit for want of subject-matter jurisdiction.
Id.

   We affirmed, concluding that Title VII’s jurisdiction-conferring
provision —- "[e]ach United States district court . . . shall have juris-
diction of actions brought under this subchapter," 42 U.S.C.A.
§ 2000e-5(f)(1) —- did not extend to actions for fees and costs only:

     [T]he phrase ‘actions brought under this subchapter’ refers
     [only] to legal proceedings in a court of law to enforce the
     substantive rights guaranteed by Title VII, specifically the
     right to be free from employment discrimination on the
     basis of race, color, religion, sex, or national origin. . . .[A]n
     ‘action brought under this subchapter’ . . . must involve a
     claim to remedy an unlawful employment practice, rather
     than contain only a single claim for attorney’s fees and
     costs.

Id. at 652 (emphasis added). The Army argues that a claim for addi-
tional relief only, like a claim for attorney’s fees and costs only, is not
an "action[ ] under [Title VII]" sufficient to confer subject-matter
jurisdiction in the district court. 42 U.S.C.A. § 2000e-5(f)(1).

   We disagree. Even assuming we agreed with the Army’s extension
of Chris, that case held only that subject-matter jurisdiction was lack-
ing under § 2000e-5(f)(1). Because, according to the court in Chris’
description of the issue before it, Chris did not argue that subject-
matter jurisdiction existed under 28 U.S.C.A. § 1331 (West 1993)
("The district courts shall have original jurisdiction of all civil actions
arising under the Constitution, laws, or treaties of the United States."),
the court in Chris did not consider whether § 1331 could have been
an alternate source of subject-matter jurisdiction. Chris therefore did
not hold that subject-matter jurisdiction is lacking under § 1331 for
a claim of attorney’s fees and costs only, much less that subject-
matter jurisdiction is lacking under § 1331 for a claim of additional
relief only. Cf. Hagans v. Lavine, 415 U.S. 528, 533 n.5 (1974)
("[W]hen questions of jurisdiction have been passed on in prior deci-
sions sub silentio, this Court has never considered itself bound when
a subsequent case finally brings the jurisdictional issue before us.").
                            LABER v. HARVEY                             27
   Moreover, since Chris was decided we have held that § 1331 pro-
vides an additional jurisdictional basis for suits arising under Title
VII, see Venkatraman v. REI Sys., Inc., 417 F.3d 418, 420 (4th Cir.
2005), and a strong majority of our sister circuits has held the same,
see Burgh v. Borough Council of Borough of Montrose, 251 F.3d 465,
469 (3d Cir. 2001); Smith v. Ashland, Inc., 250 F.3d 1167, 1169 (8th
Cir. 2001); English v. Colo. Dept. of Corr., 248 F.3d 1002, 1007 (10th
Cir. 2001); Rutherford v. City of Cleveland, 137 F.3d 905, 908 (6th
Cir. 1998); Saunders v. Venture Stores, Inc., 56 F.3d 771, 772 (7th
Cir. 1995); Vera-Lozano v. Int’l Broad., 50 F.3d 67, 68 (1st Cir.
1995); Intlekofer v. Turnage, 973 F.2d 773, 774 (9th Cir. 1992);
Palmer v. Dist. Bd. of Tr. of St. Petersburg Junior Coll., 748 F.2d
595, 596 (11th Cir. 1984). A district court has subject-matter jurisdic-
tion under § 1331 when "the right of the petitioners to recover under
their complaint will be sustained if the Constitution and laws of the
United States are given one construction and will be defeated if they
are given another." Bell v. Hood, 327 U.S. 678, 681, 685 (1946).
Because, as this opinion reveals, resolution of Laber’s claim for addi-
tional relief required interpretation of Title VII, a federal law, the dis-
trict court had subject matter jurisdiction over Laber’s claim under
§ 1331. Of course, district courts may lack jurisdiction over future
claims similar to Laber’s claim under the insubstantiality doctrine.
See Hagans, 415 U.S. at 536-37 ("[F]ederal courts are without power
to entertain claims otherwise within their jurisdiction if they are so
attenuated and unsubstantial as to be absolutely devoid of merit,
wholly insubstantial, obviously frivolous, plainly insubstantial, or no
longer open to discussion." (internal citations and quotation marks
omitted)). But we cannot say that the federal question presented by
Laber’s complaint —- whether a federal-employee plaintiff who pre-
vails before the OFO may seek only additional relief in the district
court —- was so insubstantial as to deprive the district court of juris-
diction under § 1331, especially considering that Pecker and Morris
arguably authorized Laber’s complaint. Cf. Dixon v. Coburg Dairy,
369 F.3d 811, 817 n.5 (4th Cir. 2004) (en banc) (concluding that an
allegation that the First Amendment applies to private employers
"would be too insubstantial to invoke federal question jurisdiction
because the First Amendment does not apply to private employers").
We therefore decline to extend Chris beyond its limited facts, and,
because resolution of Laber’s claim required interpretation of a fed-
eral law, we conclude that the district court had subject-matter juris-
28                            LABER v. HARVEY
diction over Laber’s claim for additional relief and that the Army was
entitled to judgment as a matter of law on the claim.22

                                      IV.

   Laber next argues that the district court abused its discretion in
denying his motion for reconsideration and to amend. He argues that
justice requires that he be given the opportunity to amend his com-
plaint to put the Army’s underlying religious discrimination at issue.

   A plaintiff may amend his complaint one time as a matter of course
before the defendant files a responsive pleading. Fed. R. Civ. P. 15(a).
Once the defendant files a responsive pleading, however, the plaintiff
may amend his complaint only by leave of the court or by written
consent of the defendant, id., but Rule 15(a) directs that leave to
amend "shall be freely given when justice so requires." This liberal
rule gives effect to the federal policy in favor of resolving cases on
their merits instead of disposing of them on technicalities. See Conley
v. Gibson, 355 U.S. 41, 48 (1957) ("The Federal Rules reject the
approach that pleading is a game of skill in which one misstep by
counsel may be decisive to the outcome and accept the principle that
the purpose of pleading is to facilitate a proper decision on the mer-
its."); Ostrzenski v. Seigel, 177 F.3d 245, 252-53 (4th Cir. 1999)
("The federal rule policy of deciding cases on the basis of the substan-
tive rights involved rather than on technicalities requires that [the]
plaintiff be given every opportunity to cure a formal defect in his
pleading." (quoting 5A Charles Allen Wright & Arthur R. Miller,
Federal Practice & Procedure § 1357 (2d ed. 1990))).
  22
    In a holding alternative to its holding that subject-matter jurisdiction
was lacking over Laber’s claim for additional damages because he did
not also put the Army’s underlying discrimination at issue, the district
court also concluded that it lacked subject-matter jurisdiction over
Laber’s religious discrimination claim because he had already accepted
and could not return part of the OFO’s ordered remedy on that claim; i.e.,
the Army’s Germany job offer. We disagree. Whether Laber has
accepted part of the remedy may or may not be relevant in evaluating
whether Laber’s suit is barred by an affirmative defense — such as res
judicata, estoppel, or election of remedies — but it does not affect the
fact that Laber’s suit was a "civil action[ ] arising under the . . . laws . . .
of the United States." 28 U.S.C.A. § 1331 (West 1993).
                            LABER v. HARVEY                             29
   We have interpreted Rule 15(a) to provide that "leave to amend a
pleading should be denied only when the amendment would be preju-
dicial to the opposing party, there has been bad faith on the part of
the moving party, or the amendment would have been futile." See
Johnson v. Oroweat Foods Co., 785 F.2d 503, 509 (4th Cir. 1986)
(citing Foman v. Davis, 371 U.S. 178, 182 (1962)).23 Whether an
amendment is prejudicial will often be determined by the nature of
the amendment and its timing. A common example of a prejudicial
amendment is one that "raises a new legal theory that would require
the gathering and analysis of facts not already considered by the
[defendant, and] is offered shortly before or during trial." Id. An
amendment is not prejudicial, by contrast, if it merely adds an addi-
tional theory of recovery to the facts already pled and is offered
before any discovery has occurred. Davis v. Piper Aircraft Co., 615
F.2d 606, 613 (4th Cir. 1980) ("Because defendant was from the out-
set made fully aware of the events giving rise to the action, an allow-
ance of the amendment could not in any way prejudice the
preparation of the defendant’s case.").

   Delay alone, however, is an insufficient reason to deny the plain-
tiff’s motion to amend. See Davis, 615 F.2d at 613. For this reason,
a district court may not deny such a motion simply because it has
entered judgment against the plaintiff — be it a judgment of dis-
missal, a summary judgment, or a judgment after a trial on the merits.
See, e.g., Foman, 371 U.S. at 182 (reversing district court’s denial of
motion to amend made after the district court entered judgment of dis-
missal); 6 Charles Allen Wright, Arthur R. Miller, & Mary Kay Kane,
Federal Practice & Procedure § 1488 (2d ed. 1990) (collecting
cases); cf. Ostrzenski, 177 F.3d at 252-53 (4th Cir. 1999) (noting that
district court should not dismiss a complaint with prejudice under
Fed. R. Civ. P. 12(b)(6) without first giving the plaintiff leave to
amend). Instead, a post-judgment motion to amend is evaluated under
the same legal standard as a similar motion filed before judgment was
entered — for prejudice, bad faith, or futility. See Foman, 371 U.S.
at 182; Johnson, 785 F.2d at 509-510 (dicta). A moment’s reflection
  23
    The Army does not argue that we should apply the "good cause"
legal standard in Fed. R. Civ. P. 16(b) because Laber’s motion to amend
came after the deadline set in the scheduling order issued in this case. We
therefore do not consider the issue.
30                          LABER v. HARVEY
reveals, however, that the further the case progressed before judgment
was entered, the more likely it is that the amendment will prejudice
the defendant or that a court will find bad faith on the plaintiff’s part.
Adams v. Gould, 739 F.2d 858, 864 (3d Cir. 1984) ("[T]he factors that
must guide our review may be affected by the fact that a summary
judgment was granted before plaintiffs sought leave to amend their
complaint.").

   There is one difference between a pre- and a post-judgment motion
to amend: the district court may not grant the post-judgment motion
unless the judgment is vacated pursuant to Rule 59(e) or Fed. R. Civ.
P. 60(b). See Cooper v. Shumway, 780 F.2d 27, 29 (10th Cir. 1985)
("[O]nce judgment is entered the filing of an amended complaint is
not permissible until judgment is set aside or vacated pursuant to Fed.
R. Civ. P. 59(e) or 60(b)."); Scott v. Schmidt, 773 F.2d 160, 163 (7th
Cir. 1985) (holding same); 6 Charles Allen Wright, Arthur R. Miller,
& Mary Kay Kane, Federal Practice & Procedure § 1489; see also
Murrow Furniture Galleries, Inc. v. Thomasville Furniture Indust.,
Inc., 889 F.2d 524, 526 n.3 (4th Cir. 1989) ("The Court denied their
[Rule] 59(e) motion, thereby effectively denying their [Rule 15(a)]
motion as well."); DeBuit v. Harwell Enters., Inc., 540 F.2d 690, 692
(4th Cir. 1976) ("[T]he final order of the court disposed of all of the
issues between these two plaintiffs and the defendants, and since no
appeals were taken the judgment became a finality and terminated the
case as to them. Under these circumstances, the case could only be
reopened or the order revised under the provisions of Rule 59 or 60.
. . ."). A conclusion that the district court abused its discretion in
denying a motion to amend, however, is sufficient grounds on which
to reverse the district court’s denial of a Rule 59(e) motion. See
Foman, 371 U.S. at 182 (reversing denial of motion for reconsidera-
tion of judgment of dismissal where district court abused its discretion
in denying motion to amend); Dussouy v. Gulf Coast Inv. Corp., 660
F.2d 594, 597 n.1 (5th Cir. 1981) ("Where judgment has been entered
on the pleadings, a holding that the trial court should have permitted
amendment necessarily implies that [the] judgment . . . was inappro-
priate and that therefore the motion to vacate should have been
granted."); Adams, 739 F.2d at 864 (adopting standard set forth in
Dussouy). Regardless of whether the motion to amend is filed pre- or
post-judgment, we review for abuse of discretion the district court’s
decision on a motion to amend. See Foman, 371 U.S. at 182.
                           LABER v. HARVEY                            31
   We believe that under the unusual circumstances presented here,
Laber’s motion to amend must be granted. First, and most important
here, there is no indication that Laber’s omission from his original
complaint of the legal theory he now seeks to pursue was in bad faith.
In fact, Laber’s original complaint was arguably proper under Pecker
and Morris. Laber’s case is not a run-of-the-mill case where the plain-
tiff’s first theory of recovery is based on his own reading of our cases
and it turns out that he misinterpreted how that theory would apply
to the facts of his case. Instead, while Laber indeed misinterpreted
how we would rule, his theory presented a close enough question
under our prior cases that we deemed it necessary to grant rehearing
en banc to overrule those cases. Moreover, Laber’s diligence in filing
his motion to amend after the district court entered summary judg-
ment dispels any inference of bad faith.

   Second, the record reveals that the Army would not have been prej-
udiced by Laber’s proposed amendment. Although the case prog-
ressed to summary judgment, the Army conducted no significant
discovery, likely because of the factual development of Laber’s
claims that occurred in the administrative proceedings. Any discovery
it did conduct need not be duplicated because Laber’s proposed com-
plaint does not put any new facts at issue but merely states an "alter-
native theory" for recovery. Foman, 371 U.S. at 182 (reversing
district court’s entry of judgment of dismissal and denial of plaintiff’s
motion to amend where "the amendment would have done no more
than state an alternative theory for recovery."). Moreover, the Army
made no argument that it would be prejudiced if Laber were granted
leave to amend.

   Third, the amended complaint is not futile. Although not artfully
drafted, it does allege a cause of action for the Army’s alleged reli-
gious discrimination. While the Army now argues that Laber’s reli-
gious discrimination claim is untimely because he filed his complaint
more than 90 days after the OFO’s April 10, 2000 denial of Laber’s
motion for reconsideration, it did not raise this argument in opposing
Laber’s motion to amend below.24 In the absence of exceptional cir-
  24
   The Army asserts that it did make its untimeliness argument below.
The timeliness argument, however, is entirely absent from the Army’s
32                           LABER v. HARVEY
cumstances, none of which the Army argues are present here, non-
jurisdictional25 arguments not made to the district court are waived on

opposition to Laber’s motion to amend. (Def.’s Opp. to Pl.’s Mot. to
Amend.) And while the Army did make a timeliness argument in support
of its motion for summary judgment, a close review of the record reveals
that the Army argued only that Laber’s request for attorney’s fees and
costs was untimely because it came more than 90 days after the OFO’s
January 30, 2003 decision, not that his religious discrimination claim
itself was untimely because it came more than 90 days after the OFO’s
August 11, 2000 denial of his motion for reconsideration. (Mem. in
Supp. of Def.’s Mot. For Summ. J. at 8.) These are different arguments
entirely, and making the one does not preserve the other. Cf. United
States v. White, 405 F.3d 208, 216 n.5 (4th Cir. 2005) (noting that pre-
serving claim that United States Sentencing Guidelines were incorrectly
applied mandatorily is insufficient to preserve claim that mandatory
application of the Guidelines creates a Sixth Amendment error).
   25
      The Army’s argument that Laber’s religious discrimination claim
was untimely is not an argument challenging the district court’s subject-
matter jurisdiction to hear the claim. In Irwin v. Dept. of Vet. Affairs, 498
U.S. 89 (1990), the Supreme Court held that the time limit in § 2000e-
16(c), like all federal statutes creating a cause of action against the fed-
eral government, is subject to a rebuttable presumption of equitable toll-
ing. Id. at 95. That section contains no language that would tend to rebut
the presumption that equitable tolling applies to the 90-day time limit. 42
U.S.C.A. § 2000e-16(c). If equitable tolling applies, which it does, the
time limits are not jurisdictional, but are rather in the nature of a statute-
of-limitations defense. See, e.g., Zipes v. Trans World Airlines, Inc., 455
U.S. 385, 393 (1982) (noting that "filing a timely charge of discrimina-
tion with the EEOC is not a jurisdictional prerequisite to suit in federal
court, but a requirement that, like a statute of limitations, is subject to
waiver, estoppel, and equitable tolling"). We therefore conclude that the
Army’s timeliness argument is in the nature of a statute-of-limitations
defense that can be — and was — waived. Every court of appeals that
addressed this issue has concluded that the time limit in § 2000e-16(c)
is not a jurisdictional requirement. See Hedges v. United States, 404 F.3d
744, 749 (3d Cir. 2005); Boos v. Runyon, 201 F.3d 178, 183 (2d Cir.
2000); Belhomme v. Widnall, 127 F.3d 1214, 1216 n.1 (10th Cir. 1997);
Bowden v. United States, 106 F.3d 433, 437 (D.C. Cir. 1997); White v.
Bentsen, 31 F.3d 474, 475 (7th Cir. 1994); Ynclan v. Dept. of Air Force,
943 F.2d 1388, 1391 (5th Cir. 1991).
  Nothing in this opinion precludes the Army from raising its untimeli-
ness argument on remand.
                             LABER v. HARVEY                              33
appeal. See Holland v. Big River Minerals Corp., 181 F.3d 597, 605
(4th Cir. 1999).

  Because Laber did not act in bad faith, his proposed amendment
would not prejudice the Army, and the amendment is not futile, we
conclude that the district court abused its discretion in denying
Laber’s motion for reconsideration and to amend.26
  26
    Our good colleague Judge Niemeyer would deny Laber the opportu-
nity to amend his complaint, because he believes that Laber’s amended
complaint is futile. Judge Niemeyer makes two arguments in support of
this contention: first, that the amended complaint will not initiate a "civil
action" because Laber has already accepted the OFO’s remedy, a fact
that makes it impossible for him to place the question of the appropriate
remedy before the court for de novo consideration; and second, that
Laber’s amended complaint is barred by his acceptance of the OFO’s
remedy based on notions of estoppel and equitable mootness.
   We respectfully disagree with Judge Niemeyer’s argument that
Laber’s amended complaint does not initiate a "civil action." Laber’s
amended complaint undoubtedly seeks a de novo judicial evaluation of
the proper remedy. (Pl.’s Amended Complaint ("Plaintiff claims pecuni-
ary, non-pecuniary compensatory damages, and to be made whole absent
the discrimination . . . in accordance with all applicable laws.").) As we
have observed (and refrained from deciding), it may be that one or more
affirmative defenses, if raised on remand, will prevent Laber from
obtaining such an evaluation. In such a case, Laber’s "civil action" will
fail, but it will not cease to be a "civil action." In other words, certain
affirmative defenses, if raised on remand, may operate to deny Laber de
novo judicial consideration of his claim, but this fact does not mean that
Laber’s amended complaint does not seek judicial consideration of those
issues in the first place. To hold otherwise, as Judge Niemeyer suggests,
would convert affirmative defenses from arguments that must be raised
by the defendant, see Fed R. Civ. P. 8(c), to threshold hurdles that the
plaintiff must surmount. We believe such a holding is incorrect.
   As to Judge Niemeyer’s second argument — that Laber’s suit is barred
under the doctrines of estoppel and equitable mootness — we decline to
address the argument because the Army did not make it. Judge Niemeyer
cites a sentence from the Army’s brief it suggests raises the estoppel and
equitable mootness arguments, but it is clear that neither the quote nor
any other portion of the Army’s brief remotely resembles the argument
Judge Niemeyer’s dissent makes. If the Army wishes, it can raise the
argument on remand, and the district court can address the issue with the
benefit of full briefing.
34                           LABER v. HARVEY
                                     V.

   Laber finally argues that the district court erroneously granted sum-
mary judgment to the Army on his claims of age discrimination and
retaliation. He contends that (a) he has made a prima facie case of age
discrimination because he was qualified for the job in question and
(b) Scott knew about his prior EEO activity before making the deci-
sion not to select him for the position.27 We review this argument
under the standards of review for summary judgment as set forth in
Part III, supra.

                                     A.

   The ADEA creates a cause of action for certain28 federal employees
over the age of 40 who allege discrimination on the basis of age. See
29 U.S.C.A. § 633a. We apply the familiar McDonnell Douglas
burden-shifting framework to resolve claims of age discrimination
when the plaintiff produces no direct or circumstantial evidence of
discrimination sufficient to warrant a "mixed-motive" analysis. See
Desert Place, Inc. v. Costa, 539 U.S. 90, 101-02 (2003); Hill, 354
F.3d at 285. Under this framework, the plaintiff must first establish
a prima facie case of discrimination. McDonnell Douglas, 411 U.S.
at 802. To establish such a prima facie case, a plaintiff must demon-
strate that: (1) he was a member of a protected class, i.e., that he was
at least 40 years old; (2) his employer had an open position for which
he applied and was qualified; (3) he was rejected despite his qualifica-
tions; and (4) the position remained open or was filled by a similarly
qualified applicant who was substantially younger than the plaintiff,
whether within or outside the class protected by the ADEA. See
O’Conner v. Consol. Coin Caterers Corp., 517 U.S. 308, 310-312
(1996).

   Once a plaintiff makes this prima facie case, he creates a presump-
tion of discrimination, and the burden of production shifts to the
defendant to articulate a legitimate, non-discriminatory reason for its
  27
     It is undisputed that the district court had subject-matter jurisdiction
on these claims or that the claims were timely.
  28
     It is undisputed that Laber falls within the class of federal employees
covered by the ADEA.
                            LABER v. HARVEY                              35
adverse employment decision. See Reeves v. Sanderson Plumbing
Prods., Inc., 530 U.S. 133, 142 (2000); McDonnell Douglas, 411 U.S.
at 802-03. If the defendant satisfies this burden, the presumption dis-
appears and the plaintiff must show that the articulated reason is a
pretext for age discrimination. See Reeves, 530 U.S. at 142-43;
McDonnell Douglas, 411 U.S. at 804. To do so, the plaintiff must do
more than simply show the articulated reason is false; he must also
show that the employer discriminated against him on the basis of age.
See Reeves, 530 U.S. at 146-47. In some cases, however, proof that
the employer’s reason is false is sufficient to show age discrimination
when combined with the plaintiff’s prima facie case. See id. at 147-48
(noting that "once the employer’s justification has been eliminated,
discrimination may well be the most likely explanation").

   The district court held that Laber had not made a prima facie case
of age discrimination because he failed to show he was qualified for
the Operations Research Analyst position. Laber argues that he was
qualified for the position because the civilian personnel office con-
cluded that he was "minimally qualified" for the position. The record
reveals, however, that the phrase "minimally qualified" does not mean
that the applicant is actually qualified for the job in question. Instead,
it means that the applicant is qualified for the generic duties of the job
based solely on the pay grade and title, but it does not necessarily
mean that he is qualified for the specific requirements of the particu-
lar job for which applications are being sought. While the record is
full of evidence to this effect, the testimony of Roxanne Dent, a staff-
ing specialist, makes the point succinctly:

     A staffing specialist [at the civilian personnel office] made
     a determination to [Laber’s] basic minimum qualifications.
     . . . But that doesn’t mean that the manager can’t also . . . .
     pick something special that’s in his job, only in his job
     description and look for that kind of experience from the
     people that we give them. We try to give them the best qual-
     ified . . . , and then he or she’s got [sic] to decide from there
     and look for things that they need this person to be able to
     do.

(J.A. at 502-03.) The testimony that Laber was "minimally qualified"
for the generic position of Operations Research Analyst does not,
36                          LABER v. HARVEY
therefore, support Laber’s argument that he was qualified to perform
the specific requirements of the Operations Research Analyst position
for which Scott was interviewing.

   Moreover, the record shows that Scott determined, after reviewing
Laber’s supplemental information, that Laber was "not eligible" for
the Operations Research Analyst position Scott sought to fill. (J.A. at
470.) Scott testified that the position required cost benefit analysis,
functional economic analysis, and independent cost estimates of the
Army’s weapons systems, and that Laber’s Form 2302 revealed that
Laber did not have the requisite education, experience, or training for
the job requirements.29 Short of his conclusory assertions that he was
able to conduct the appropriate analyses and make the appropriate
estimates, Laber does not present any evidence that his education,
experience, or training qualified him for the job. Cf. Evans v. Tech.
Applications & Serv. Co., 80 F.3d 954, 960 (4th Cir. 1996) ("[The
employee’s] unsubstantiated allegations and bald assertions concern-
ing her own qualifications . . . fail to . . . show discrimination."). We
therefore conclude that Laber cannot satisfy his burden of showing a
prima facie case of age discrimination.

                                   B.

  Like claims of age discrimination, we also apply the McDonnell
Douglas framework to claims of retaliation.30 See Beall v. Abbott
  29
      Laber argues that the Form 2302 in the record is not the actual Form
2302 that Scott examined when Laber applied for the Operations
Research Analyst position. Even assuming this is true, Scott’s affidavit,
which was given shortly after Scott’s non-selection of Laber for the posi-
tion, states that his "review of [Laber’s Form 2302] concluded he didn’t
have appropriate experience which would qualify him for the position
being recruited." (J.A. at 278.) Laber neither argues nor submits any evi-
dence that this testimony was based on review of an incorrect Form
2302.
   30
      We have never squarely held that either Title VII or the ADEA give
federal employees the right to bring a retaliation claim. The Army does
not argue that federal employees do not have a right to bring such a
claim, and, because we affirm the district court’s resolution of Laber’s
retaliation claim on other grounds, we may assume that such a right
exists.
                          LABER v. HARVEY                           37
Labs., 130 F.3d 614, 619 (4th Cir. 1997). To establish a prima facie
case of retaliation, a plaintiff must demonstrate that: (1) he engaged
in protected activity; (2) an adverse employment action was taken
against him; and (3) there was a causal link between the protected
activity and the adverse action. See id. If the plaintiff establishes a
prima facie case, we then apply the remainder of the McDonnell
Douglas test — whether the employer has produced a legitimate, non-
discriminatory reason for the employee’s non-selection and, if so,
whether the employee can show that the reason is false, and, ulti-
mately, that the employer retaliated against him. See id.

   The district court held that Laber had not made a prima facie case
of retaliation because the evidence showed that Laber informed Scott
about his prior EEO activity after Scott made the decision not to
select Laber for the position. We need not decide whether this holding
was erroneous. See Jackson v. Kimel, 992 F.2d 1318, 1322 (4th Cir.
1993) ("In reviewing a grant of summary judgment, we can affirm on
any legal ground supported by the record and are not limited to the
grounds relied on by the district court."). Even assuming that Laber
demonstrated a prima facie case of retaliation, the Army satisfied its
burden of producing a legitimate, non-discriminatory reason for his
non-selection by introducing evidence that Laber was not qualified
for the job, Evans, 80 F.3d at 960 ("[E]mployee qualifications are
widely recognized as valid, non-discriminatory bases for any adverse
employment decision."), and, as we concluded in the age discrimina-
tion context, Laber did not introduce sufficient evidence to create a
factual issue on whether he was qualified for the specific position
Scott was seeking to fill. We therefore conclude that Laber did not
satisfy his burden of demonstrating that the Army’s proffered justifi-
cation was false.

                                 VI.

   For the foregoing reasons, we reverse the district court’s denial of
Laber’s motions for reconsideration and to amend, vacate the district
court’s grant of the Army’s motion for summary judgment on Laber’s
claim for additional relief, and remand with instructions to allow
Laber to amend his complaint to put at issue the Army’s alleged reli-
gious discrimination. We also affirm the grant of summary judgment
to the Army on Laber’s claims of age discrimination and retaliation.
38                          LABER v. HARVEY
     REVERSED IN PART, VACATED AND REMANDED IN PART,
                                AND AFFIRMED IN PART

WILKINSON, Circuit Judge, concurring:

   I am pleased to concur in Judge Williams’s thorough opinion in
this case. I do note that motions filed post-judgment for leave to
amend a complaint are not favored under law. It takes a great deal of
time and effort for a party to win any judgment. This effort should not
be routinely undone after a decision of the district court alerts a losing
party to the deficiencies in its case.

   Provision is made in the Rules for automatic amendment of the
complaint in certain circumstances and for a liberal granting of leave
to amend in other circumstances, see Fed. R. Civ. P. 15(a), but the
interest in finality that attaches to every judgment must of necessity
weigh in the exercise of the district court’s discretion in a filing such
as this. See, e.g., Benzon v. Morgan Stanley Distribs., Inc., 420 F.3d
598, 613 (6th Cir. 2005) (noting that "in the post-judgment context"
the court "must also take into consideration the competing interest of
protecting the finality of judgments and the expeditious termination
of litigation") (internal quotation marks omitted); Doe v. Howe Mili-
tary Sch., 227 F.3d 981, 989 (7th Cir. 2000) (although "leave to
amend shall be freely granted when justice so requires, justice may
require something less in post-judgment situations than in pre-
judgment situations") (internal quotation marks omitted); Vielma v.
Eureka Co., 218 F.3d 458, 468 (5th Cir. 2000) (noting that the district
court’s discretion to allow amendments "narrows considerably after
entry of judgment"). Abuse of discretion is, after all, a deferential
standard, and district courts are in the best position to determine
"when justice so requires" that a litigant be permitted to amend his
complaint. Fed. R. Civ. P. 15(a).

   In this case, I concur in Part IV’s reversal for abuse of discretion
solely because a special circumstance exists — namely, as Judge Wil-
liams points out, that Morris v. Rice, 985 F.2d 143 (4th Cir. 1993),
and Pecker v. Heckler, 801 F.2d 709 (4th Cir. 1986), appeared to
squarely and affirmatively authorize plaintiff’s attempt to seek addi-
tional relief without putting the agency finding of defendant’s liability
at issue. Indeed, Laber’s initial complaint may have been proper prior
                            LABER v. HARVEY                            39
to today’s ruling, and this would have obviated the need to amend the
complaint in the first place. In this unique set of circumstances, I
agree that Laber should be allowed to amend his complaint. In ordi-
nary circumstances, post-judgment motions for leave to amend serve
only to string litigation out.

WIDENER, Circuit Judge, concurring and dissenting:

   I respectfully dissent from the majority holding that permits the
plaintiff to assert, or to amend his complaint to again assert, his claim
of religious discrimination, he having previously and successfully
prosecuted the same and accepted the administrative award. I agree
with the district court that it was without subject matter jurisdiction
as to this aspect of the case. Laber had his day in court at least when
he accepted the administrative award.

  I concur in the majority decision to overrule the Pecker and Morris
cases.

   I concur in the majority decision affirming the grant of summary
judgment to the defendant on plaintiff’s claims of age discrimination
and retaliation.

NIEMEYER, Circuit Judge, concurring in part and dissenting in part:

   I concur in Parts I, II, III, and V of the majority opinion, and I dis-
sent from Parts IV and VI. For the reasons given below, I would
affirm the judgment of the district court.

                                    I

   Stan Laber, a civilian employee of the U.S. Army, claims that on
two occasions the Army denied him promotion by reason of his reli-
gion and age and that the Army retaliated against him for filing claims
with the EEOC, in violation of Title VII of the Civil Rights Act of
1964 and the Age Discrimination in Employment Act of 1967. The
EEOC’s Office of Federal Operations found that the Army did in fact
discriminate against Laber based on his religion and awarded him
relief, albeit not all that he had claimed. The EEOC, however, ruled
40                          LABER v. HARVEY
against Laber on his age-discrimination claim and his retaliation
claim. After Laber filed various motions for reconsideration and for
enforcement of the remedies awarded, the EEOC ultimately affirmed
an award in favor of Laber for (1) over $9,000 in backpay, (2) a posi-
tion as an industrial specialist in Germany, and (3) over $15,000 in
attorneys fees. After Laber accepted all of the agency-awarded reme-
dies, he commenced this action contending that the agency-awarded
remedies for the religion-discrimination claims were inadequate and
prosecuting his age-discrimination and retaliation claims de novo.

   On the Army’s motion for summary judgment, the district court
dismissed all of Laber’s claims, concluding with respect to his
religion-discrimination claim that the court did not have jurisdiction
to review a claim made simply for additional remedies where "the
substantive claims were decided at the administrative level and where
the plaintiff accepted the relief afforded him at the administrative
level." The court concluded with respect to the age-discrimination and
retaliation claims that Laber lacked sufficient proof.

   In dismissing Laber’s claim that his agency-awarded remedies for
religion-based discrimination were inadequate, the district court rea-
soned that because Title VII authorized only a de novo proceeding in
court, the court did not have jurisdiction to consider his claim simply
to enhance the agency remedies. Its reasoning parallels that which is
written in Part III of the majority opinion. In addition, the district
court concluded that it did not have jurisdiction because the plaintiff
"has accepted the remedies afforded him in the administrative pro-
cess" (emphasis added). As the court explained:

     Plaintiff accepted relief at the administrative level including
     attorney’s fees, Sunday premium pay, and a position in Ger-
     many. Because he accepted the remedies afforded him at the
     administrative level, plaintiff cannot now request additional
     relief . . . because he is unhappy with the award he received
     in the administrative process.

                                    II

   The district court’s reasoning and conclusions were correct, and I
take issue with only its final observation that as a result of its reason-
                            LABER v. HARVEY                              41
ing and conclusions, it did not have jurisdiction. I would conclude
that its reasoning and conclusions lead more clearly to dismissal
under Federal Rule of Civil Procedure 12(b)(6) for failure to state a
claim upon which relief can be granted. But the district court’s breach
of the line between Rule 12(b)(1) and Rule 12(b)(6) does not require
us to reverse the district court’s conclusion to dismiss this case. See
Montana-Dakota Utils. Co. v. Northwestern Pub. Serv. Co., 341 U.S.
246, 249 (1951) (noting, "[a]s frequently happens where jurisdiction
depends on subject matter, the question whether jurisdiction exists has
been confused with the question whether the complaint states a cause
of action"). Indeed the line separating the two has recently become
even more indefinable. To recognize this, one need only compare the
holding of Gwaltney of Smithfield, Ltd. v. Chesapeake Bay Found.,
Inc., 484 U.S. 49 (1987), where the Court held that the question
whether § 505(a) of the Clean Water Act allows suits for wholly past
violations was a matter of jurisdiction, with the holding in Steel Co.
v. Citizens for a Better Environment, 523 U.S. 83 (1998), where the
Court held that the question whether the Emergency Planning and
Community Right-to-Know Act of 1986 allows suits for wholly past
violations was a merits question disposable under Rule 12(b)(6).
Moreover, it would be a meaningless act for us to remand for dis-
missal under Rule 12(b)(6) rather than Rule 12(b)(1).*

   Whether under Rule 12(b)(1) or Rule 12(b)(6), the district court
was correct in concluding that Laber’s case had to be dismissed
because he could not assert a de novo claim under Title VII. The pos-
sibility of a de novo trial was foreclosed by his acceptance of the

   *The majority suggests that because Laber’s amended complaint "ini-
tiate[s] a ‘civil action’" that "undoubtedly seeks a de novo judicial evalu-
ation of the proper remedy," the fact that he might be precluded from
prosecuting that action because he has already prosecuted an agency pro-
ceeding and accepted its remedy should be raised on remand through
affirmative defenses. See ante at n. 26.
  Of course, this conclusion turns blinders to the proceedings to date in
which Laber did file a civil action in the district court and the district
court did already dismiss it precisely because Laber had already pursued
an agency action and could not now file a civil action de novo. The
majority is running the procedure in this case in circles, and expensive
ones for judicial administration.
42                         LABER v. HARVEY
agency remedies. Moreover, this is precisely the conclusion that must
be drawn from the majority opinion in this case.

   Explaining the holding in Chandler v. Roudebush, 425 U.S. 840
(1976), to conclude that the plaintiff’s cause of action in a case such
as the one before us can only be de novo, the majority has concluded,
"The plain meaning of the term ‘trial de novo’ as used in Chandler
demonstrates that a federal employee who brings a ‘civil action’ . . .
is not entitled to limit the Court’s review to the issue of remedy only."
Ante at 19 (internal quotation marks, alterations, and citation omitted).
The majority thus reasons that "the federal employee’s right to bring
a ‘civil action’ does not include the right to seek only an additional
remedy; for all practical purposes . . . a trial de novo proceeds as if
no earlier proceedings had been completed at all." Ante at 19 (citing
Colten v. Kentucky, 407 U.S. 104, 116-17 (1972) (noting that trial de
novo represents a "completely fresh determination of [the issues]"
(emphasis added))); see also Timmons v. White, 314 F.3d 1229, 1233
(10th Cir. 2003) (collecting Supreme Court decisions supporting the
same).

   Thus to state a cause of action that would entitle him to a trial de
novo, Laber would have to be prepared to place all issues, both liabil-
ity and remedy, on the table anew. Yet he could not place remedy
issues on the table anew. He has accepted the agency-awarded reme-
dies, which are not now retrievable. Thus, if in a trial de novo Laber
were to lose on his religion-discrimination claim, he would stand to
lose nothing, having already accepted and received agency-awarded
remedies. Laber would therefore be left with only the possibility of
seeking an additional remedy. Yet this type of claim is just what the
majority forecloses when it states, "the federal employee’s right to
bring a civil action does not include the right to seek only an addi-
tional remedy." Ante at 19 (emphasis added). Despite this accurate
statement of law, the majority, by remanding with a right to amend,
gives Laber a new claim with no downside. I conclude that this is
plain error.

                                   III

  In urging affirmance of the district court’s ruling, the Army also
contends that "there is no provision within Title VII . . . that allows
                           LABER v. HARVEY                           43
a complainant to accept certain portions of an EEOC award and seek
de novo judicial review of the rest." The Army argues that it would
be inconsistent to allow Laber to keep the remedies awarded by an
agency and at the same time seek de novo judicial review. While this
argument rings of estoppel or mootness, the Army nonetheless sug-
gests that these conclusions should lead to dismissal for lack of juris-
diction.

   Regardless of the proper legal pigeonhole in which to place the
Army’s argument, I agree with the Army — and indeed the district
court — that Laber "cannot have his cake and eat it too." He cannot
retain the remedy awarded him by the agency and at the same time
urge us to permit him to pursue a de novo judicial complaint; they are
mutually inconsistent.

   Even as the Army has mislabeled its argument as jurisdictional, the
mislabeling does not bury the point. Because Laber cannot fulfill the
elements of his de novo claim by putting all the remedies at risk, he
must be barred not only by his inability to allege a claim for de novo
remedies, but also by notions of estoppel or equitable mootness. See,
e.g., MAC Panel Co. v. Virginia Panel Corp., 283 F.3d 622, 625 (4th
Cir. 2002); Central States Pension Fund v. Central Transport, Inc.,
841 F.2d 92, 95 (4th Cir. 1988).

   In Central States, a pension plan sought to overturn a bankruptcy
court’s confirmation of a plan for reorganization of a trucking com-
pany. Pending appeal, however, the pension plan did not file a super-
sedeas bond, as required for a stay, and by the time the case reached
this court, the plan had been substantially implemented. In response
to the pension fund’s argument that limited relief might still be appro-
priate from us, we stated that even limited relief "would require the
Class 6 creditors to surrender their advantage," which they had not
done. Id. at 96. In dismissing the appeal, we stated:

    Orders confirming plans of reorganization do not become
    immune from appellate review upon their partial, or even
    substantial, implementation. On the other hand, dismissal of
    the appeal on mootness grounds is required when imple-
    mentation of the plan has created, extinguished or modified
    rights, particularly of persons not before the court, to such
44                          LABER v. HARVEY
     an extent that effective judicial relief is no longer practically
     available.

Id. (internal citations omitted) (emphasis added). Articulating the doc-
trine more completely in MAC Panel, we said:

     [T]he doctrine of equitable mootness is a pragmatic princi-
     ple, grounded in the notion that, with the passage of time
     after a judgment in equity and implementation of that judg-
     ment, effective relief on appeal becomes impractical, impru-
     dent, and therefore inequitable.

283 F.3d at 625.

   While I continue to believe that Laber should not now be allowed
to pursue his claim because he cannot set forth a de novo claim upon
which relief can be granted and therefore would affirm the district
court on that basis, I am just as prepared to affirm the dismissal under
the doctrine of equitable mootness. Although the Army did not specif-
ically label its argument with the name of that doctrine, it nonetheless
vigorously argued the substance of the point in its brief, just as the
district court relied on it to justify its dismissal.

   For all of these reasons, I would affirm the judgment of the district
court granting summary judgment to the Army on Laber’s religious-
discrimination claim.